TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00229-CV



                        Aziz Shakarzahi and Ilia Shakarzahi, Appellants

                                                  v.

    Raymond Malooly; Alan Malooly; Malooly Corporation; Pebble Hills Plaza, Ltd.;
   ASLM, Ltd.; ASLM II, Ltd.; January 2K, Ltd.; and Federal Acceptance Corporation,
                                     Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 14-0140-C277, HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                                 MEMORANDUM OPINION


                Appellants’ opening brief was originally due on April 22, 2016. After this deadline

passed without a brief being filed, our Clerk sent notice to appellants on May 11, 2016, advising that

their brief was overdue and warning that the appeal could be dismissed for want of prosecution if

appellants did not file a brief or otherwise respond by May 23, 2016 with a reasonable explanation

for failing to file a brief.1 To date, appellants have provided no explanation of their ongoing failure

to file a brief, let alone filed one. We dismiss the appeal for want of prosecution.2




       1
           See Tex. R. App. P. 38.8(a)(1) (if appellant fails to timely file a brief, this Court is
empowered to dismiss the appeal for want of prosecution unless appellant reasonably explains the
failure and appellee is not significantly injured by that failure).
       2
           See id. R. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: June 30, 2016




                                              2